CLEVELAND BUCHANAN SPARROW, SR., Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentSparrow v. CommissionerDocket No. 17056-79.United States Tax CourtT.C. Memo 1988-99; 1988 Tax Ct. Memo LEXIS 129; 55 T.C.M. (CCH) 335; T.C.M. (RIA) 88099; March 7, 1988.  Cleveland Buchanan Sparrow, Sr., pro se. Robert E. Langley, for the respondent.  CANTRELMEMORANDUM FINDINGS OF FACT AND OPINION CANTREL, Special Trial Judge:1 In his joint notice of deficiency issued to petitioner and Joyce S. Sparrow, 2 respondent determined deficiencies in Federal income tax and additions to the tax for the taxable years 1974 through 1976 as follows: Additions to Tax, I.R.C. 1954YearsIncome TaxSection 6653(a)1974$ 481.23$ 57.951975460.8949.551976503.0035.95*132  The following adjustments to income were determined by respondent in his notice: 197419751976Contributions$    610.00 756.00 $   409.00 Medical637.00 525.00 612.00 Employee BusinessExpenses1,500.00 1,170.00 1,500.00 Education(180.00)-0--0-Union Dues(21.00)(26.00)(26.00)Remaining ItemizedDeductions1,988.00 -0--0-StandardDeduction(2,000.00)-0--0-$  2,534.00 $ 2,425.00 $ 2,495.00 The issues for decision are: 1.  Whether petitioner is entitled to charitable deductions for 1974, 1975 and 1976 in amounts greater than allowed by respondent. 2.  Whether petitioner is entitled to medical deductions for 1974, 1975 and 1976 in amounts greater than allowed by respondent. 3.  Whether petitioner is entitled to employee business expenses for 1974, 1975 and 1976 in amounts greater than allowed by respondent. 4.  Whether petitioner is entitled to education expenses in 1974, 1975 and 1976 in amounts greater than allowed by respondent. 5.  Whether petitioner's underpayments of income tax for 1974, 1975 and 1976 are due to negligence or intentional disregard*133  of rules and regulations within the meaning of section 6653(a). 3FINDINGS OF FACT Petitioner resided at 843-52nd Street, N.E., Washington, D.C. (hereinafter sometimes called the "52nd Street residence") on the date he filed his petition herein.  He and his spouse, Ms. Sparrow, filed joint 1974, 1975 and 1976 Federal income tax returns (hereinafter "return" or "returns") with the Director, Internal Revenue Service Center, Philadelphia, Pennsylvania.  Those returns were prepared by Evan Brown an accountant, from information supplied by petitioner. During 1974, 1975 and 1976 petitioner was employed full-time by the Department of the Navy (hereinafter "Navy Dept.") as a computer specialist.  During these years he received gross wages in*134  the respective amounts of $ 13,338.40, $ 14,259.20 and $ 14,777.02, all of which was reported on the returns filed for those years. 4 No other income was reported on those returns.  Ms. Sparrow was a housewife during these years.  The Forms W-25 show petitioner's gross wages and deductions therefrom to be: 197419751976Gross Wages$ 13,338.40$ 14,259.20$ 14,777.02Less: Federal IncomeTax Withheld1,185.321,178.851,180.89Local IncomeTax Withheld295.88353.10398.08Health InsuranceWithheld396.61Balance$ 11,460.59$ 12,727.25$ 13,198.05During the years at bar, petitioner and Ms. Sparrow owned the 52nd Street residence*135  as tenants by the entireties, i.e., they held title to the whole with right of survivorship so that, upon the death of either, the other takes whole to the exclusion of the heirs of the deceased.  During these years they lived in said residence together with their four children, Cleveland Jr., Solomon, Noah and James. During 1974-1975 and part of 1976, the 52nd Street residence contained six rooms consisting of three bedrooms, one full bath, living room and a kitchen.  A desk was maintained in one of the bedrooms. At some unspecified time in 1976, a six room addition to said residence was completed.  The residence then consisted primarily of four bedrooms, one full bath, kitchen, storage area, dining room, living room, a half-room office on the second floor and a basement.  The telephone during this entire period was listed in petitioner's name. During the years at dispute petitioner and Ms. Sparrow maintained joint checking account no. XX-XXXX1557 at the Riggs National Bank, Washington, D.C. (hereinafter sometimes referred to as "RNB" or the "personal account").  More than 415 checks drawn on that account, virtually all of which were prepared and signed by Ms. Sparrow, were submitted*136  at trial. 6 However, no bank statements or deposit slips were submitted and many checks are missing. 7At the time of trial petitioner had been a Baptist minister for some 25 years and during that time had worked in various churches and organizations.  Throughout 1974 and up to January 25, 1975 he was the President of United American Appeal ("United American"), which was not a church and for which he worked as a minister.  United American's purpose was to carry on community religious activities such as the Mayor's Youth Program, parades, revivals, prayer breakfasts and luncheons.  The headquarters of United American was the 52nd Street residence.  During this period United American maintained checking account no. X-XX158-2 at the Bank of Virginia, Arlington, Virginia (hereinafter sometimes referred to as the "Bank of Va." or, for the purpose of simplicity, the "separate account").  Petitioner was the sole signatory on this account.  He had total control over the management and financial*137  affairs of United American, including the deposits made to and the checks drawn on this account.  Checks were drawn on this account for such things as charitable contributions, a home mortgage payment, dry cleaning, clothes, shoes, doctors, prescriptions and TV repairs.  While deposit slips and checks pertaining to this account were submitted by petitioner, no bank statements were submitted and many checks are missing. 8United American was not an entity as defined in section 170(c), contributions to which would be deductible under section 170(a).  In addition, it never applied for and was never granted tax exempt status under section 501(a).  United American was nothing more than the alter ego of petitioner. 9On January 25, 1975, Sparroworld Baptist Corporation (hereinafter sometimes called "Sparroworld"), United American's successor, was incorporated.  On or about August 18, 1977, Sparroworld*138  through petitioner, its President, submitted a Form 1023, Application for Recognition of Exemption Under Section 501(c)(3) of the Internal Revenue Code, to the Internal Revenue Service.  Therein it advises that its sources of financial support include churches and religious organizations in the Washington, D.C. metropolitan area and that it has been and continue to be involved in community activities, including the keeping of prayer in the public school systems.  It further reports that it has promoted its activities through a prayer breakfast and through messages delivered by "Reverend Cleveland B. Sparrow." Additionally, it states that it has no members but that it does have a board of directors which consists of petitioner, Ms. Sparrow and Rev. Walter A. Grey (who was deceased at the time of trial).  By letter dated March 2, 1978, the Internal Revenue Service notified Sparroworld in part -- Based on information supplied, and assuming your operations will be as stated in your application for recognition of exemption, we have determined you are exempt from Federal income tax under section 501(c)(3) of the Internal Revenue Code. *139  * * * Donors may deduct contributions to you as provided in section 170 of the Code. * * * Sparroworld's headquarters in 1975 and 1976 was the 52nd Street residence.  The corporation continued to maintain the separate account at the Bank of Va.  Petitioner remained the sole signatory on this account.  While deposit slips and checks relating to the account were submitted by petitioner, no bank statements were submitted and many checks are missing. 10Sparroworld, which likewise is not a church, was a viable, separate taxable entity, apart from petitioner. 11As a minister and president of United American and Sparroworld, petitioner gave sermons, lectures and speeches for which he was remunerated.  This income was not reported by either United American or Sparroworld since, according to petitioner, neither*140  had gross income in excess of $ 10,000.00 a year.  However, all of this income, amounts unknown, was deposited in the separate account. In addition, both United American and Sparroworld received contributions, amounts also unknown, from churches, individuals and other religious organizations, all of which were similarly deposited in the separate account. In 1970, petitioner received a bachelor's degree from Federal City College, Washington, D.C. and in 1973 he received a master's degree from the same institution.  During 1974-1976 he took a number of courses at Virginia Polytechnic Institute and State University ("VPI"), courses that would lead to a doctor's degree in adult education.  In the Winter 1976 Term (i.e., during January, February and March) he took and successfully completed courses in the Fundamentals of Accounting and Financial Planning.  As a result of taking these courses, which he completed prior to the time he filed the returns at dispute, he acquired more than a passing knowledge about balance sheets and profit and loss statements.  In addition, he was instructed that individuals and corporations were separate taxable entities.ContributionsIt was petitioner's*141  habit during 1974-1976 to take his pay check from the Navy Dept. to the Bank of Va. where he would either deposit his whole check in the separate account or a large portion thereof receiving back a small portion in cash. Petitioner claimed charitable contributions as itemized deductions on the 1974, 1975 and 1976 returns. 12 The amounts of the deductions claims, the amounts allowed and disallowed by respondent are: 197419751976Claimed 13$ 1,000.00$ 1,500.00$ 1,500.00Allowed390.00744.001,091.00Disallowed$   610.00$   756.00$   409.00Checks (in the aggregate) reflecting charitable contributions for which petitioner would be entitled to a deduction in 1974, 1975 and 1976 as follows: Separate AccountPersonal Account197419751976197419751976$ 140.4914 $ 7.0015 016 $ 19.0017 $ 834.0018 $ 19.00*142 *143  In sum, based on the record, petitioner is entitled to the following deductions for contributions: $ 390.00 for 1974; $ 841.00 for 1975 and; $ 1,091.00 for 1976.Medical ExpensesPetitioner claimed medical expense deductions on the 1974, 1975 and 1976 returns.  For these years, medical expense deductions are calculated by reference to a taxpayer's adjusted gross income: medical expenses are deductible to the extent they exceed 3 percent of adjusted gross income. Medicine and drug expenses are deductible as medical expenses to the extent that they exceed 1 percent of adjusted gross income. 19 The deductions claimed by petitioner, the amounts allowed and disallowed by respondent are as follows: 197419751976Claimed$ 907.12$ 1,021.85$ 1,091.32Allowed270.12496.85479.32Disallowed$ 637.00$   525.00$   612.00On the 1974, 1975 and 1976 returns petitioner claimed expenses in the following amounts for insurance premiums for medical care, medicine and drugs, doctor bills and transportation: 197419751976Insurance Premiums$   396.61$   396.61$   513.13Medicine and Drugs304.00345.60298.27Doctor's Bills600.00700.00721.00Transportation 2080.0090.0090.00$ 1,380.61$ 1,532.21$ 1,622.40*144 Medical expenses were paid in 1974, 1975 and 1976 to doctors and for prescriptions by petitioner, United American and Sparroworld. 21 Checks reflecting these payments (in the aggregate) are as follows: Separate Account197419751976DR.RXDR.RXDR.RX$ 70.00$ 13.20$ 15.00000Personal Account197419751976DR.RXDR.RXDR.RX$ 194.00$ 94.15$ 237.00$ 131.49$ 409.00$ 272.65Based on the evidence of record petitioner is entitled to a medical expense deduction for 1975 in the amount of $ 269.73, which is $ 227.12 less than the amount allowed by respondent. 22 However, petitioner is entitled to medical expense deductions in 1974 and 1976 in the respective amounts of $ 305.46 (which is $ 35.34 more than the amount allowed by respondent) and $ 663.70 (which is $ 184.38 more than the amount allowed by respondent). 23*145 Employee Business ExpensesPetitioner claimed automobile expenses on the 1974, 1975 and 1976 returns.  These expenses were reported as having been incurred on behalf of United American and Sparroworld. 24 The amounts claimed, the amounts allowed and disallowed by respondent are: 197419751976Claimed 25$ 1,500.00$ 1,500.00$ 1,500.00Allowed0330.000Disallowed$ 1,500.00$ 1,170.00$ 1,500.00In each year in issue petitioner reported that his personal automobile was driven 22,000 miles, of which 10,000 miles in each year was for business purposes. He maintained no records or diary reflecting mileage for business purposes. Checks reflecting payments (in the aggregate) for gasoline and oil are as follows: Separate AccountPersonal Account197419751976197419751976$ 304.2726 $ 833,9727 $ 630.72$ 193.71$ 533.18$ 760.02*146 Education ExpensesPetitioner claimed no expense for education on the 1974, 1975 and 1976 returns.  During the audit of petitioner's returns he claimed entitlement to such expenses.  Respondent allowed an educational expense for 1974 in the amount of $ 180.00 for courses taken which respondent determined maintained and improved petitioner's skills as a computer specialist.  Respondent allowed no expense for courses taken in 1975 or 1976.  Checks reflecting payments for education (in the aggregate) are as follows: Separate AccountPersonal Account197419751976197419751976$ 68.95$ 368.3028 $ 376.7529 -0-30 $ 126.00-0-*147 Section 6653(a) Additions to TaxPetitioner is an educated man.  He knew, prior to the time he filed the returns involved herein, that individuals and corporations were separate taxable entities. For reasons of his own he persisted, throughout the years involved herein, to commingle his only reported income, i.e., his wages from the Navy Dept., with income and contributions received by or on behalf of United American and Sparroworld.  He kept no books and records which would accurately reflect his personal income and expenses or the income, contributions and expenses of either United American or Sparroworld. Petitioner knew that his returns for each of the years at bar were to be filed on or before April 15 of the succeeding taxable year. Notwithstanding, the 1974 return, which is dated April 14, 1975 and which should have been filed on April 15, 1975, was filed on May 3, 1976.  The 1975 return, which is dated April 12, 1976 and which should have been filed on April 15, 1976, was filed on May 4, 1976.  The 1976 return, which is dated April 14, 1977 and which should have been filed on April 15, 1977, was filed on June 23, 1977. 31*148  OPINION At the outset, we think it not only appropriate but necessary to make a few observations.  On the date this case was first called for trial the parties represented to the Court that additional time was needed to discuss the possibility of settlement or to ready the case for trial.  A short continuance was granted.  Thereafter, pursuant to the parties' requests, the case was twice more continued.  When the case was finally tried, some 4 months after it had first been called for trial, petitioner was no better prepared than on the date the case was originally called. We have before us a 313 page transcript wherein we find petitioner's rambling testimony to be at times confusing, conflicting and downright baffling.  During the course of the trial petitioner proceeded to dump on the Court over 860 checks together with a number of exhibits.  To make matters worse, it is impossible to determine how respondent arrived at his disallowances.  In such posture, we have devoted an inordinate amount of time to this record.  We have done the best we can in order to come up with what we think is the correct result. 32*149 Rule 142(a) states in pertinent part that "the burden of proof shall be upon the petitioner, * * *." Petitioner was repeatedly advised by the Court, both before and during the trial, that the burden of proof was upon him with respect to every issue placed at dispute. It is well settled that petitioner has the burden of proving respondent's determinations are incorrect. Welch v. Helvering,290 U.S. 111">290 U.S. 111 (1933). Moreover, with respect to deductions, taxpayers are required to maintain and present for examination books and records to establish their rights to the deductions claimed. New Colonial Ice Co. v. Helvering,292 U.S. 435">292 U.S. 435 (1934); section 6001.ContributionsSection 170(a) allows as a deduction any charitable contribution, as defined in subsection (c), paid in a taxable year, subject to limitations set forth in section 170(b). We have found that petitioner is entitled to a deduction for charitable contributions for 1975 in the amount of $ 841.00, *150  which is more than the amount allowed by respondent.  Petitioner has produced no probative evidence to show that he is entitled to a deduction in a greater amount.  For 1974 and 1976 he has produced no probative evidence showing that he is entitled to deductions in amounts greater than allowed by respondent.  Accordingly, we sustain respondent's determination for 1974 and 1976.  Welch v. Helvering, supra;Rule 142(a).33Medical ExpensesSection 213 provided a deduction for medical expenses not compensated for by insurance or otherwise in an amount by which such expenses paid during the taxable year exceed 3 percent of adjusted gross income. We have found that petitioner is entitled to medical expense deductions in 1974 and 1976 in the amounts of*151  $ 305.46 and $ 663.70, which said amounts are greater than the amounts allowed by respondent.  Petitioner has produced no probative evidence to show that he is entitled to deductions of higher amounts.  For 1975 he has produced noo probative evidence showing that he is entitled to a deduction in an amount greater than allowed by respondent.  We, therefore, sustain respondent's determination for 1975.  Welch v. Helvering, supra;Rule 142(a).Employee Business ExpensesUnder section 162(a) an employee or self-employed individual may deduct the cost of operating an automobile to the extent it is used in a trade or business.  Furthermore, three conditions must be satisfied before a deduction will be allowed for a claimed business expense under section 162(a). 34 It must be (1) incurred in carrying on a "trade or business," (2) "ordinary and necessary," and (3) "paid or incurred during the taxable year." A business purpose is implicitly required by section 162(a).  Whether an expenditure qualifies as an ordinary and necessary expense incurred in a trade or business*152  is an issue of fact.  Commissioner v. Heininger,320 U.S. 467">320 U.S. 467, 475 (1943). For the years 1974-1976 a taxpayer may use a simplified method to calculate the deduction.  It can be computed using a standard mileage rate $ .15 per mile for the first 15,000 miles of business use each year.  A deduction under this method is in lieu of all operating and fixed costs allocable to business purposes, including fuel and depreciation.  This method was used by petitioner.  However, petitioner maintained no diary or records that would reflect mileage for business purposes. It is not possible to make any allocation on this record.  Petitioner has wholly failed to show that he is entitled to any expense for use of his automobile for business purposes. Respondent's determinations are sustained.  Welch v. Helvering, supra;Rule 142(a).Education ExpensesRespondent allowed petitioner an education expense in 1974.  Petitioner has wholly failed to*153  produce any probative evidence to show that he is entitled to an educational expense for any of the years at bar in excess of the amounts determined by respondent and, therefore, respondent's determinations are sustained.  Welch v. Helvering, supra;Rule 142(a).Section 6653(a) Additions to TaxRespondent determined that petitioner is liable for the additions to the tax under section 6653(a) for the taxable years 1974 through 1976.35 Negligence under section 6653(a) is lack of due care, or failure to do what a reasonble and ordinarily prudent person would do under the circumstances. Neely v. Commissioner,85 T.C. 934">85 T.C. 934, 947 (1985). Respondent's determinations that petitioner's underpayments of tax were due to negligence or intentional disregard of rules and regulations is "presumptively correct and must stand unless the taxpayer can establish that he was not negligent." Hall v. Commissioner,729 F.2d 632">729 F.2d 632, 635 (9th Cir. 1984). Petitioner therefore bears the burden of proving that he is not liable for the additions to the tax.  Rule 142(a); Bixby v. Commissioner,58 T.C. 757">58 T.C. 757, 791 (1972); Enoch v. Commissioner,57 T.C. 781">57 T.C. 781, 802 (1972).*154 Petitioner is an educated and intelligent man.  Indeed, in addition to being awarded an undergraduate degree and a master's degree, he has taken and successfully completed some 10 courses leading to a doctorate in adult education.  He was, by his own admission, aware of the fact that individuals and corporations were separate taxable entities. Yet, for reasons of his own, he deliberately commingled his only reported income, i.e., his salary from the Navy Dept., with the income and contributions received by or on behalf of United American and Sparroworld.  See Boyer v. Commissioner,69 T.C. 521">69 T.C. 521, 538-539 (1977). He kept no books and records which would accurately reflect his*155  income and expenses or the income, contributions and expenses of either United American or Sparroworld.  Many of the items he seeks a deduction for are personal items for himself or members of his family which were paid by Sparroworld, a corporation.  Those items, if deductible, would be deductible by the corporation, not petitioner.  Finally, while petitioner was admittedly aware of the fact that the returns at dispute were to be filed by April 15, of the following year, all the returns were filed late.  Petitioner's conduct here shows without question a lack of due care and a failure to do what a reasonable and ordinarily prudent person would do under the circumstances.  Petitioner is liable for the additions to the tax under section 6653(a).  See Patel v. Commissioner,T.C. Memo. 1988-33, and Walter v. Commissioner,T.C. Memo. 1980-31. Respondent's determinations, therefore, are sustained. 36Finally, we address and answer other contentions raised by petitioner during trial -- (a) That he is entitled to office-in-home*156  expenses for each year at bar.  Suffice it to say that there is no probative evidence in the record showing that he is entitled to such expenses. (b) That, as president of Sparroworld, he attended the World Baptist Convention in Stockholm, Sweden, in 1975 and is entitled, as a business expense, to all expenses incurred and paid for in connection with that trip.  The record is otherwise.  Indeed, the record strongly indicates that all of those expenses were paid for by Sparroworld, a corporation and not by petitioner. (c) That he is entitled to expenses, either as a charitable contribution or as a business expense for a prayer breakfast in 1976.  The record shows that approximately one-half of those expenses were paid by the individuals who attended the breakfast and the balance was paid by Sparroworld. (d) That he was unable to fully substantiate his claimed deductions and expenses because many of the checks that were submitted to respondent's audit agent were not returned to him or his representative.  Respondent vehemently resists this contention.  The record simply does not support petitioner's self-serving statement.  Further, petitioner did not call or subpoena his representative*157  as a witness.  Since he did not do so, we assume that the testimony of his representative would not have been favorable.  See Wichita Terminal Elevator Co. v. Commissioner,6 T.C. 1158">6 T.C. 1158, 1165 (1946), affd.  162 F.2d 513">162 F.2d 513 (10th Cir. 1947). In accord with the foregoing, Decision will be entered under Rule 155.Appendix A1974, 1975 and 1976 Deposit Tickets Bank of Va. Checking Account No. 7-07158-2 United American/Sparroworld Rev. Cleveland B. Sparrow, Sr., President 1974DateAmount1-4-74$   430.001-17-74375.001-30-74380.002-15-74338.383-4-74350.003-28-74370.004-26-74370.005-8-7421.125-8-74370.005-22-74370.005-22-7421.126-3-74170.006-4-74391.126-18-74350.007-3-74325.007-17-74391.127-31-74370.008-15-74380.008-29-74370.009-11-74400.129-26-74391.1210-11-74250.0010-24-74370.0012-17-74421.5512-21-74400.00$ 8,375.651975DateAmount1-2-75$    200.001-21-75100.001-30-75140.002-24-75220.003-10-75200.003-25-75422.614-16-75150.004-25-7575.005-6-75400.005-19-75100.005-21-75400.005-27-7560.006-3-75400.006-17-75400.006-23-7535.006-30-75250.007-3-751,071.087-15-75100.007-29-75400.008-12-75432.538-26-75400.009-9-75432.539-23-75400.0010-6-7520.0010-7-75382.5310-10-756,800.0010-29-751,900.0011-12-75400.0011-26-75350.6612-4-75375.0012-18-75350.0012-31-75350.00$ 17,716.94*158 1976DateAmount1-19-76$   400.001-30-76400.003-31-76400.006-3-76343.536-28-7640.006-29-76343.537-27-763,100.338-24-76342.48$ 5,369.87Appendix B1974, 1975 and 1976 Checks Bank of Va. Checking Account No. 7-07158-2 United American/Sparroworld Rev. Cleveland B. Sparrow, Sr., President Check1974DateNo.PayeeAmount Purpose1-28-74478Seat Pleasant Drugs$   13.20 RX2-4-74482Perpetual Bldg. Assn.199.00 Home Mortgage2-12-74480Billy's Valet16.07 Cleaning2-13-74481Joseph Porter10.79 2-19-74484Division Hardware13.12 2-19-74486Milton Chisley Flower Shop10.50 2-23-74490Charles Datcher Lodge20.00 2-25-74492Vermont Ave. Baptist Church2.00 2-25-74493Vermont Ave. Baptist Church5.00 3-2-74494Robert Hall41.45 Clothes3-2-74495Kinney18.71 Shoes3-7-74498Friends-Kennedy Center7.50 3-12-74499Mason's Exxon15.60 3-12-74501Navy, Local #121.00 Union Dues3-27-74496L. P. Steuart164.75 3-29-74504Baptist Minister's Wives22.00 4-13-74503American Services10.80 4-15-74505First Baptist church("FBC")4.00 4-22-74506InterdenominationalMinister's Wives20.00 5-6-74510FBC5.00 5-13-74517Vermont Ave. Baptist Church5.00 5-25-74512Hechinger Co.49.21 6-14-74523Virginia PolytechnicInstitute ("VPI")60.00 6-16-74522FBC1.00 6-18-74521VPI8.95 6-19-74524Civil Air Patrol8.50 6-25-74527FBC2.00 6-25-74528FBC1.00 6-28-74531Mason's Exxon12.00 6-28-74532Harry I. Martin, M.D.15.00 Doctor6-28-64533Electa Chapter17.00 Dues7-7-74550Mason's Exxon10.00 7-14-74537FBC2.00 7-19-74540Washington Afro-American14.00 7-30-74541Washington Post3.35 7-30-74542D.C. Treasurer30.00 7-31-74544Mason's Exxon10.15 8-3-74546Capital Hill Art & Frame Co.8.40 8-3-74547Hour of Alert5.00 8-6-74548Jammie's Tire Shop21.82 8-10-74551Mason's Exxon25.00 8-12-74552Mason's Exxon30.00 8-13-74554Mason's Exxon20.00 8-24-74558Billy's Valet11.73 Cleaning8-29-74553Hechinger Co.26.32 Cinderblocks9-2-74560Bank of Virginia20.00 9-11-74562Division Hardware25.72 9-18-74563Isaac Kassow, Inc.$ 22.00 9-18-74565Taylor and Son's, Inc.41.53 9-21-74566FBC2.00 9-29-74568FBC2.00 9-30-74567FBC1.00 10-1-74569Mason's Exxon93.75 10-5-74570FBC2.00 10-9-74573Civil Air Patrol17.00 10-9-74574L. P. Steuart Marlowe, Inc.110.52 10-9-74592Keitt Printing Co.40.00 10-13-74577FBC2.00 10-14-74576Baptist Minister'sConference27.00 10-17-74579Frank R. Epps21.33 10-22-74581Evan Brown12.00 Accountant10-23-74582Ruth Turner15.00 10-23-74583Mason's Exxon8.50 10-25-74584Mason's Exxon24.88 10-25-74586Stuart McGuire Co., Inc.34.90 10-29-74585Dr. Walker15.00 Doctor11-2-74588Billy's Valet9.18 Cleaning11-2-74590Pursell's Book Store5.99 11-3-74591FBC2.00 11-9-74593Mason's Exxon20.50 11-10-74594FBC2.00 11-10-74595FBC1.00 11-17-74596FBC2.00 11-17-74597FBC1.00 11-23-74600Fred Camp110.00 TV Repair11-26-74601Dr. West15.00 Doctor12-1-74602Mason's Exxon8.40 12-7-74469FBC2.00 12-8-74603FBC1.00 12-13-74606VPI180.00 12-14-74605Mason's Exxon25.49 12-14-74609FBC1.00 12-14-74610FBC2.00 12-16-74607Washington Post5.00 12-16-74608Dr. West15.00 Doctor12-21-74613FBC2.00 12-23-74611Postmaster10.80 Rental-P.O. Box 12-23-74614FBC1.00 12-30-74617Dr. Walker10.00 Doctor$ 1,988.41 19751-3-75620Dr. Walker$   15.00 Doctor1-6-75622FBC2.00 1-6-75623FBC1.00 1-7-75621Mason's Exxon7.75 1-13-75626FBC1.00 1-18-75628Washington Post5.00 1-20-75630FBC1.00 1-20-75631FBC2.00 1-21-75624Mason's Exxon21.90 1-24-75625Mason's Exxon10.05 1-25-75632The Bookstore5.00 1-27-75633Dr. West15.00 Doctor1-27-75635D.C. Treasurer12.00 1-27-75636D.C. Treasurer2.50 1-29-75637George Wash. University67.00 1-29-75638Mason's Exxon20.30 2-6-75640Charles Green12.50 2-7-75641Mason's Exxon7.45 2-8-756421975 Fauntroy Birthday Party10.00 2-9-75643FBC2.00 2-14-75645Mason's Exxon18.00 2-16-75644FBC1.00 2-16-75646FBC2.00 2-19-75648Mason's Exxon19.00 2-24-75649FBC1.00 2-24-75650Rev. Charles Parker1.00 2-25-75651VPI15.00 2-25-75652Adult Education Assn.10.00 2-25-75653Mason's Exxon25.00 2-26-75647Mason's Exxon12.75 2-28-75654Baptist Minister's Wives5.00 3-1-75655Student Bookstore8.70 3-1-75656Mason's Exxon22.25 3-3-75657FBC2.00 3-3-75658FBC4.00 3-5-75659Mason's Exxon9.75 3-7-75660Mason's Exxon15.00 3-7-75662VPI180.00 3-8-75663D.C. Treasurer53.50 Car tags3-10-75664FBC2.00 3-11-75665Mason's Exxon18.35 3-12-75666D.C. Treasurer25.00 3-15-75667Washington Post5.00 3-17-75668FBC2.00 3-17-75669FBC5.00 3-20-75670Mason's Exxon9.07 3-23-75671FBC2.00 3-23-75672FBC1.00 3-23-75673Rev. Carl Patterson9.90 3-25-75676VPI45.80 3-26-75674Mason's Exxon2.75 3-29-75677Mason's Exxon31.75 Gas 11.75-Cash 20.003-31-75678Mason's Exxon11.85 4-2-75697Mason's Exxon56.25 4-5-75680Seat Pleasant Drugs10.15 RX4-6-75681FBC2.00 4-6-75682FBC1.00 4-9-75684Mason's Exxon18.50 4-11-75686American Fed. Govt.Employees21.00 4-12-75687Seat Pleasant Drugs7.50 RX4-12-75688Ms. Mary Patterson40.00 Baptist Wives Dinner4-21-75690FBC2.00 4-21-75691FBC1.00 4-26-75692Girl Scouts5.50 4-28-75693FBC2.00 4-28-75694FBC1.00 5-7-75698Mason's Exxon31.10 5-11-75701FBC1.00 5-11-75702FBC2.00 5-11-75703FBC3.00 5-14-75696Mason's Exxon20.35 5-17-75704Charles L. Lee20.00 5-17-75706World Future Society91.00 5-19-75707FBC2.00 5-19-75708FBC3.00 5-21-75711March of Dimes5.00 5-21-75712GEICO10.85 5-21-75713Mason's Exxon11.00 5-22-75715D.C. Treasurer10.00 Transfer of tags5-24-75695Mason's Exxon5.00 5-24-75717Mason's Exxon9.75 5-24-75718Seat Pleasant Drugs7.50 RX5-26-75701FBC2.00 5-28-75705Roper Jr. High6.00 School Trip5-28-75706Mason's Exxon10.00 5-31-75707Mason's Exxon23.75 6-6-75711Mason's Exxon25.00 Cash6-8-75715Pine St. Baptist Church5.00 Jr. Choir6-10-75713Seat Pleasant Drugs17.49 RX6-10-75714Mason's Exxon33.60 6-14-75717Mason's Exxon5.00 6-14-75718Mason's Exxon5.00 6-19-75722Civil Air Patrol42.75 Uniforms6-19-75723Civil Air Patrol26.70 Uniforms6-20-75720C&P Tel. Co.37.00 6-21-75721Mason's Exxon20.00 6-21-75726Billy's Valet17.50 Cleaning6-22-75724FBC2.00 6-27-75729Mason's Exxon35.10 6-28-75732Navy Federal Credit Union13.00 6-28-75733Passport Photos3.50 7-3-75734Navy Federal Credit Union500.00 7-4-75742Mason's Exxon4.50 7-20-75737FBC1.00 7-20-75741FBC2.00 7-23-75744Civil Air Patrol16.00 7-23-75745Civil Air Patrol6.00 7-26-75747Mason's Exxon16.00 7-27-75749FBC1.00 7-27-75750Rehobeth Baptist Church1.00 7-27-75751Rehobeth Baptist Church1.00 7-28-75746Civil Air Patrol6.00 8-2-75754Mason's Exxon23.60 8-2-75755Vermont Ave. Bapt. Church10.00 8-2-75756Vermont Ave. Bapt. Church10.00 8-2-75757Vermont Ave. Bapt. Church5.00 8-2-75758Vermont Ave. Bapt. Church5.00 8-2-75759Vermont Ave. Bapt. Church5.00 8-2-75760Order of Eastern Star17.00 8-3-75761FBC2.00 8-3-75762FBC1.00 8-10-75764FBC5.00 8-10-75765FBC2.00 8-12-75782A. M. West, M.D.20.00 Doctor8-16-75767Washington Post5.00 8-17-75768FBC5.00 8-17-75769FBC2.00 8-18-75770Roland B. Scott, M.D.15.00 Doctor8-18-75772GEICO29.68 8-24-75774FBC2.00 8-24-75775FBC1.00 8-31-75777FBC2.00 8-31-75778FBC1.00 9-3-75753Mason's Exxon7.00 9-3-75773Mason's Exxon35.00 9-8-75780Home Mission Board10.00 9-10-75781Schamback Miracle Revivals5.00 9-13-75783Seat Pleasant Drugs12.75 RX9-13-75784Billy's Valet11.05 Cleaning9-13-75785Vermont Ave. Bapt. Church4.00 9-16-75786Mason's Exxon13.00 9-18-75789Mason's Exxon10.00 9-18-75790Rev. R. W. Schamback5.00 9-19-75791Rev. R. W. Schamback2.00 9-19-75793Mason's Exxon15.00 9-19-75795Rev. R. W. Schamback1.00 9-19-75796Rev. R. W. Schamback1.00 9-19-75797Rev. R. W. Schamback1.00 9-21-75799Evangel Temple2.00 9-21-75800Evangel Temple1.00 9-21-75801Evangel Temple1.00 9-21-75802Evangel Temple1.00 9-21-75805Rev. R. W. Schamback25.00 9-21-7580612th St. Christian Church2.00 9-21-7580712th St. Christian Church1.00 9-21-75808Rev. E. Gillespie1.00 9-22-75803Mason's Exxon35.00 9-23-75810C&P Tel. Co.72.16 9-24-75811Mason's Exxon15.00 9-28-75812Rehobeth Baptist Church1.00 9-28-75813Rehobeth Baptist Church1.00 9-28-75814Rehobeth Baptist Church1.00 10-5-75817FBC2.00 10-5-75818FBC1.00 10-5-75819Vermont Ave. Bapt. Church1.00 10-5-75820Vermont Ave. Bapt. Church1.00 10-5-75821Vermont Ave. Bapt. Church1.00 10-8-75823Mason's Exxon14.00 10-8-75825Charles Datcher Lodge40.00 10-10-75824VPI41.85 10-10-75826Friends of the KennedyCenter7.50 10-10-75846Mason's Exxon27.30 10-12-75827Pine St. Baptist Church25.00 10-13-75829AFGE Local #121.88 Union Dues10-14-75830Fairmont Baptist Church5.00 10-14-75832Mason's Exxon10.50 10-26-75834FBC2.00 10-26-75835FBC1.00 10-26-75836St. Mary's Bapt. Church1.00 10-16-75837St. Mary's Bapt. Church1.00 10-26-75838The Celestial Choraleers10.00 Dinner11-1-75842Mason's Exxon20.80 11-2-75843FBC2.00 11-2-75844FBC1.00 11-2-75845FBC3.95 Hymnal11-2-75847FBC2.00 11-11-75849Roland B. Scott, M.D.65.00 Doctor11-17-75850Dr. West, M.D.39.00 Doctor11-17-75851Petworth Drugs18.70 RX11-17-75853Roland B. Scott, M.D.40.00 Doctor11-21-75854Mason's Exxon26.95 11-22-75855Mt. Zion Bapt. Church10.00 11-23-75856FBC2.00 11-23-75857FBC1.00 11-26-75859Navy Federal Credit Union97.12 12-7-75862Rev. Eugene Pearson1.00 12-8-75863FBC2.00 12-8-75864FBC1.00 12-11-75867Yuill Black, M.D.199.00 Doctor12-12-75869Civil Air Patrol6.00 12-12-75870Civil Air Patrol6.00 12-12-75871Baptist Minister's Wives5.00 12-12-75872WETA5.00 12-12-75873WETA5.00 12-21-75875FBC2.00 12-21-75876FBC1.00 12-29-75879Mason's Exxon32.50 12-31-75868Navy Federal Credit Union97.12 $ 3,448.62 19761-2-76910Mason's Exxon11.42 1-5-76883Mason's Exxon8.00 1-8-76885VPI28.90 1-8-76894VPI168.00 1-11-76891FBC2.00 1-11-76892FBC1.00 1-14-76896Mason's Exxon5.00 1-14-76897Sidney H. Walker, M.D.60.00 Doctor1-15-76898Disclosure, Inc.11.34 1-18-76900FBC1.00 1-19-76973COFEPE2.00 1-25-76903FBC1.00 1-25-76904FBC1.00 1-25-76906Washington Post5.00 1-29-76902Mason's Exxon9.85 1-30-76913Baptist Ministers Conference25.00 1976 & 1977 Dues1-31-76912A. M. West, M.D.39.00 Doctor2-1-76914FBC1.00 2-6-76908Seat Pleasant Drugs6.10 RX2-6-76917Mason's Exxon50.05 Gas & Cash2-8-76918FBC1.00 2-9-76909Mason's Exxon29.39 2-15-76920Brookland Bapt. Church2.00 2-18-76919Mason's Exxon8.51 2-20-76922Navy Federal Credit Union197.12 2-21-76921Billy's Valet10.50 Cleaning2-21-76923Mason's Exxon9.20 2-21-76925Natl. Baptist Voice3.00 2-21-76926Natl. Baptist Convention5.00 3-2-76930Kohn, Savett100.00 Discrimination Suit3-6-76931D.C. Treasurer80.00 Car tags, etc.3-7-76932FBC1.00 3-7-76933FBC6.00 Senior Choir3-8-76929Mason's Exxon8.00 3-12-76934S. L. Branson276.00 3-14-76935FBC1.00 3-17-76936Mason's Exxon13.25 3-17-76937Civil Air Patrol24.50 3-25-76941Mason's Exxon30.00 3-26-76940Walden University35.00 Summer 19763-27-76942Cosmopolitan Secretarial14.00 3-27-76944Mason's Exxon23.80 3-27-76945G.M.U.2.00 3-28-76943Capital View Bapt. Church2.00 3-31-76948VPI126.00 4-1-76947Rehobeth Bapt. Church12.00 4-4-76949Rehobeth Bapt. Church1.00 4-4-76950Rehobeth Bapt. Church2.00 4-8-76946Mason's Exxon7.00 4-11-76953Rehobeth Bapt. Church1.00 4-11-76954Rehobeth Bapt. Church2.00 4-13-76951VPI16.85 4-15-76952Kohn, Savett100.00 Discrimination suit4-24-76955Harrison McLeod148.50 4-24-76956Oliver Parker148.50 4-24-76957Thomas Turner50.00 5-9-76958FBC1.00 5-10-76961AFGE26.25 Union Dues5-12-76959Mason's Exxon21.25 5-21-76960WUST5.00 6-2-76962Civil Air Patrol18.00 6-4-76964Mt. Zion Bapt. Church5.00 6-5-76965FBC2.00 6-5-76966FBC2.00 6-11-76967Sidney Walker, M.D.40.00 Doctor6-13-7696819th St. Bapt. Church1.00 6-13-7696919th St. Bapt. Church1.00 6-18-76970Mason's Exxon21.35 6-21-76963Mason's Exxon10.00 6-25-76974Springer's247.70 Robe6-26-76976Mason's Exxon40.00 6-27-76971Fairmont Baptist Church50.00 7-4-76972Pine St. Bapt. Church25.00 7-9-76975Mason's Exxon30.00 7-11-76979WUST108.80 25 min. program7-12-76980Club East Athletic Assn.40.00 7-13-76977Kohn, Savett100.00 Discrimination Suit7-18-76981New Hope Bapt. Church1.00 7-18-76982New Hope Bapt. Church2.00 7-24-76986U.S. Postmaster25.00 P.O. Box7-24-76987Civil Air Patrol19.00 7-24-76988Civil Air Patrol6.00 7-25-76983FBC1.00 7-26-76985Mason's Exxon21.60 8-4-76990WUST100.00 Announcements8-5-76989Mason's Exxon27.00 8-7-76984Scripture Church5.00 8-8-76991James W. Hart50.00 8-9-76993Mason's Exxon10.25 8-14-76992WUST50.00 Broadcast8-15-76997Vermont Ave. Bapt. Church70.00 Dues8-15-76998Metropolitan Bapt. Church2.00 8-21-76995WUST50.00 Broadcast8-28-76999WUST54.20 9-3-76722Insta-Print, Inc.8.00 9-3-76996WUST55.70 Broadcast9-4-76723Washington Afro79.20 9-8-761001Natl. Bapt. Convention25.00 9-8-761002Natl. Bapt. Convention2.00 9-9-761004Rev. N. Smith2.00 9-11-761005Concerned Christians100.00 9-12-761007Lucille R. Miller300.00 Prayer Breakfast9-12-761008Baptist Foreign Mission10.00 9-13-76724Instant Passport10.50 9-17-761010C&P Tel. Co.43.93 9-17-761011Wall Street Journal11.18 9-17-761013Washington Hilton50.00 Prayer Breakfast9-18-761014Mason's Exxon26.25 Gas & Cash9-21-761015American Express15.72 9-24-761017Washington Hilton307.00 Prayer Breakfast9-25-761018Mason's Exxon25.00 9-25-761020Insta-Print, Inc.7.25 9-26-761023N.A.A.C.P.10.00 9-28-761019Mason's Exxon11.25 9-29-761009Insta-Print, Inc.8.80 10-2-761024Mason's Exxon27.60 10-12-761006Washington Hilton16.12 10-13-761025June Gaskins Davis75.00 10-15-761030C&P Tel Co.,37.63 10-17-761027Penna. Ave. Bapt. Church5.00 10-22-761028Mason's Exxon4.35 10-24-761031Rehobeth Bapt. Church1.00 10-24-761032Rehobeth Bapt. Church12.00 10-24-761033Vermont Ave. Bapt. Church8.00 10-26-761034American Express Co.20.89 10-26-761036Washington Afro-American19.80 10-26-761037Electra Chapter17.00 10-26-761038Charles Datcher Lodge20.00 Dues10-28-761029Mason's Exxon25.00 10-30-761042Rev. Eugene M. Pearson10.00 10-31-761043Rev. Charles E. Fields10.00 10-31-761044Tabernacle Bapt. Choir2.00 11-1-761039Mason's Exxon26.00 11-3-761040Columbia Cadet Squad24.00 11-6-761046Purcell's Religious Books5.77 11-6-761050Cathedral Choral10.00 11-7-761041Friendship Bapt. Church2.00 11-7-761047Rev. B. H. Whiting7.00 11-7-761048Mt. Zion Bapt. Church5.00 11-7-761049Friendship Bapt. Church10.00 11-9-761045Mason's Exxon25.00 11-12-761051C&P Tel. Co.15.36 11-18-761052Mason's Exxon10.85 11-20-761053Mason's Exxon24.75 11-21-761055FBC2.00 11-21-761056FBC1.00 11-21-761057FBC10.00 11-23-761059Mason's Exxon29.75 $ 4,851.83 *159 Appendix C1974, 1975 and 1976 Checks 1 RNB Joint Checking Account No. 17-03441557 Cleveland B. Sparrow Joyce S. Sparrow Check1974DateNo.PayeeAmountPurpose1-7-743996People's Drug Store$   15.89 RX1-10-744000Mason's Exxon3.00 1-15-744003Harry I. Martin, M.D.20.00 Doctor1-21-744004E.L.C.4.50 TV (Hospital)1-21-744006C&P Telephone22.85 1-23-744008E.L.C.4.50 TV (Hospital)1-25-744009E.L.C.2.25 TV (Hospital)1-29-744012Harry I. Martin, M.D.10.00 Doctor2-23-744025Washington Post2.50 3-9-744028D.C. Treasurer31.06 3-18-744029C&P Tel. Co.44.96 3-23-744032D.C. Treasurer53.50 Car Tags3-26-744033Harry I. Martin, M.D.10.00 Doctor3-28-744035People's Drug Store12.41 RX4-10-744037Natl. Bank of Wash.41.00 Second Trust4-10-744039C&P Tel. Co.43.84 4-10-744040A. R. Ugel, M.D. 222.00 Doctor4-12-744044Seat Pleasant Drugs8.70 RX4-13-744045A. M. West, M.D.12.00 Doctor4-13-744046Billy's Valet8.93 Cleaning4-13-744050People's Drug Store4.31 RX4-22-744054William H. Seward, M.D.25.00 Doctor4-22-744055Seat Pleasant Drugs5.20 RX4-25-744057Mason's Exxon11.20 Gas4-27-744060Washington Post2.86 5-7-744081Mason's Exxon10.50 Gas5-8-744061Seat Pleasant Drugs24.40 RX5-13-744064Vermont Ave. Bapt. Church1.00 5-20-744074Washington Post3.10 6-22-744099Billy's Valet9.03 Cleaning7-3-744107Mason's Exxon12.75 Gas 2.75-Cash 10.007-8-744111FBC15.00 Baby Contest7-13-744113Billy's Valet9.69 Cleaning7-15-744114Sidney Walker, M.D.30.00 Doctor7-19-744122D.C. Treasurer17.33 7-19-744120C&P Tel. Co.34.27 8-2-744124Mason's Exxon18.90 Gas8-8-744125Apex Plumber's6.25 Pipe8-8-744126Postmaster10.00 Stamps8-10-744128Mason's Exxon20.00 Gas & Cash8-14-744132Mason's Exxon10.50 Gas 5.50-Cash 5.008-19-744137FBC1.00 8-19-744140C&P Tel. Co.53.18 8-21-744144Mason's Exxon7.40 Gas8-24-744147Washington Post3.09 8-26-744150Mason's Exxon7.40 Gas8-29-744152The Bookstore2.50 Books9-3-744153Mason's Exxon30.00 9-7-744155Mason's Exxon10.00 Gas 7.00-Cash 3.009-9-744157FBC1.00 9-18-744160Mason's Exxon7.30 Gas9-21-744162Billy's Valet7.65 Cleaning9-23-744164FBC1.00 9-26-744168Mason's Exxon10.60 Gas10-3-744171Hechinger Co.11.63 10-4-744173Washington Post4.85 10-5-744174Billy's Valet11.99 Cleaning10-11-744177Washington Star News11.60 Advertising10-12-744177Mason's Exxon15.21 Gas 10.21-Cash 5.0010-16-744179Mason's Exxon10.50 Gas10-18-744181Billy's Valet13.77 Cleaning10-18-744182Mason's Exxon5.50 Gas10-23-744185Sidney Walker, M.D.30.00 Doctor10-28-744189Washington Post5.00 11-1-744191Sidney Walker, M.D.20.00 Doctor12-6-744211A. M. West, M.D.15.00 Doctor12-10-744212Mason's Exxon8.15 Gas12-12-744217C&P Tel. Co.59.75 12-17-743965Audio-Visual Aid5.00 12-18-744219People's Drug Store11.99 RX12-23-744226Mason's Exxon18.60 Gas 8.60-Cash 10.0012-30-744238Mason's Exxon9.20 Gas12-30-744241United American Appeal200.00 12-30-744243Participating Bank'sLoan Fund30.12 12-31-744242Mason's Exxon25.00 Cash$ 1,320.16 19751-3-754244Seat Pleasant Drugs$   13.10 RX1-9-754248Mason's Exxon30.75 Gas 10.75-Cash 20.001-9-754249Harry Martin, M.D.15.00 Doctor1-9-754250Mason's Exxon10.00 Cash1-11-754252Mason's Exxon18.68 Gas 8.68-Cash 10.001-14-754259United American Appeal100.00 1-14-754255D.C. Treasurer30.49 1-14-754258C&P Tel. Co.25.68 1-14-754260Mason's Exxon10.00 Cash1-14-754261Civil Air Patrol39.25 Dinner1-15-754262Mason's Exxon35.50 Gas 5.50-Cash 30.001-18-754265Mason's Exxon16.90 Gas 11.90-Cash 5.001-25-754267Mason's Exxon14.50 Gas 4.50-Cash 10.001-27-754270FBC1.00 1-27-754271Mason's Exxon16.00 Gas 6.00-Cash 10.001-29-754272Seat Pleasant Drugs7.50 RX1-30-754273United American Appeal140.00 1-30-754274Seat Pleasant Drugs11.26 2-1-754275Mason's Exxon12.60 Gas 7.60-Cash 5.002-15-754287Mason's Exxon25.00 Cash2-22-754294Mason's Exxon15.40 Gas 5.40-Cash 10.002-22-754296Roland Scott, M.D.15.00 Doctor2-24-754293United American Appeal220.00 3-1-754302Billy's Valet6.63 Cleaning3-8-754304Mason's Exxon25.50 3-10-754303United American Appeal200.00 3-14-754313Roper Jr. High12.00 Child's Class Ring3-14-754316C&P Tel. Co.25.94 3-14-754318A. R. Ugel, M.D.20.00 Doctor3-15-754319Mason's Exxon13.14 Gas 8.14-Cash 5.003-20-754326Seat Pleasant Drugs15.50 RX3-20-754327Bookstore8.40 3-21-754328Mason's Exxon5.00 Cash3-27-754332Ms. Clyburn14.00 Girl Scout cookies4-3-754338The Bookstore1.00 Sparrow, Jr.4-5-754340Billy's Valet8.77 Cleaning4-12-754344Mason's Exxon17.00 Gas 7.00-Cash 10.004-12-754346Billy's Valet16.83 Cleaning4-14-754347United American Appeal150.00 4-14-754348FBC1.00 4-15-754351Mason's Exxon19.45 4-17-754352L. P. Steuart71.09 Car Repair4-18-754353Mason's Exxon21.40 Gas 11.40-Cash 10.004-18-754354Sterling Optical7.95 Frame4-21-754356FBC1.00 Youth Choir4-22-754357Seat Pleasant Drugs5.20 RX4-23-754358Merritt School PTA28.00 Child's School Trip4-24-754365United American Appeal75.00 4-24-754366Plumber12.00 Pipe4-25-754350Mason's Exxon10.00 4-28-754370FBC1.00 Gospel Chorus Day4-28-754371Mason's Exxon6.65 5-9-754375Seat Pleasant Drugs5.20 RX5-10-754377Mason's Exxon15.85 Gas 5.85-Cash 10.005-17-754384Mason's Exxon11.25 5-19-754387C&P Tel. Co.32.44 5-20-754386FBC1.00 5-21-754393Roper Jr. High8.50 Cap & gown6-4-754406Mason's Exxon21.00 Gas 11.00-Cash 10.006-4-754408Mason's Exxon5.00 Cash6-6-754409Mason's Exxon12.30 Gas 7.30-Cash 5.006-15-754411Washington Post5.00 6-16-754412Mason's Exxon28.50 6-17-754415A. M. West, M.D.20.00 Doctor6-18-754417Seat Pleasant Drugs6.10 RX6-18-754418Mason's Exxon7.00 6-19-754420Mason's Exxon22.35 Gas 7.35-Cash 10.006-30-754424Mason's Exxon10.00 7-3-754433Mason's Exxon7.75 7-3-754434Seat Pleasant Drugs10.15 RX7-7-754437Mason's Exxon10.00 Cash7-8-754438GEICO14.05 Auto Ins.7-9-754439Civil Air Patrol15.70 Uniform7-9-754440Mason's Exxon8.85 7-11-754441Mason's Exxon10.00 Cash7-12-754442Washington Post5.00 7-14-754444FBC6.00 7-15-754445Mason's Exxon16.15 Gas 6.15-Cash 10.007-16-754449C&P Tel.39.74 7-18-754453Mason's Exxon16.10 Gas 6.10-Cash 10.007-18-754454A. M. West, M.D.20.00 Doctor7-21-754458Mason's Exxon10.30 7-27-754460FBC6.00 7-29-754462D.C. Treasurer27.86 7-29-754464GEICO15.34 Car Ins.8-8-754470Mason's Exxon5.00 8-9-754471Mason's Exxon10.20 8-11-754354Mason's Exxon8.75 8-11-754473Mason's Exxon15.00 8-15-754476Mason's Exxon15.00 Gas 10.00-Cash 5.008-15-754477Mason's Exxon5.00 Repairs8-18-754481Seat Pleasant Drugs7.45 RX8-19-754484Mason's Exxon5.00 8-22-754485Mason's Exxon5.00 8-22-75163Crystal City Music Center160.00 Stereo8-23-754488Fred Camp8.00 TV Repair8-23-754489Mason's Exxon8.00 8-24-75164FBC20.00 Trip8-25-754490Mason's Exxon5.00 Cash8-26-754492Mason's Exxon11.50 Gas 6.50-Cash 5.009-5-754498Mason's Exxon17.80 9-6-754500Mason's Exxon40.00 Cash9-8-754352C. Pearson50.00 Blue Prints9-15-754360FBC1.00 9-16-754361International Underwriters3.75 School Ins.-Child9-20-754363Washington Post4.50 9-23-754364Woodson Sr. High2.25 Gym Locker9-24-754366D.C. Treasurer3.50 9-29-754374Mason's Exxon15.00 9-29-754375VPI126.00 9-29-754376Dept. Motor Vehicles12.00 9-30-754378Mason's Exxon10.00 10-4-754377Mason's Exxon30.20 Gas 10.20-Cash 20.0010-10-754381Mason's Exxon20.00Gas 10.00-Cash 10.0010-10-754382A. M. West, M.D.20.00 Doctor10-11-754417Peoples Drug10.74 RX10-16-754386D.C. Treasurer3.50 10-17-754387Mason's Exxon10.00 10-19-754390C&P Tel.48.45 10-23-754398Roper Jr. High4.00 Lanita's School Pics10-23-754399Roper Jr. High4.00 James' School Pics.10-24-754400Mason's Exxon11.55 10-24-754401A. M. West, M.D.121.00 Doctor10-25-754402Billy's Valet11.48 Cleaning10-26-754405FBC10.00 Youth FellowshipProgram10-31-754411Pursell's book store10.69 Books11-1-754412Billy's Valet14.79 Cleaning11-15-754419Mason's Exxon25.55 11-17-754427GEICO29.68 Car Ins.11-20-754433Mason's Exxon13.85 Gas 8.85-Cash 5.0011-24-754441W. D. Woodson High20.00 Swimming Team Dues11-25-754442Colar Inc.33.00 100 Xmas cards11-26-754443Mason's Exxon20.00 Cash11-26-754444Seat Pleasant Drugs13.44 RX11-26-754445Mason's Exxon50.00 Cash12-2-754448D.C. Treasurer3.50 12-4-754450Woodson Booster Club5.00 12-5-754452Seat Pleasant Drugs3.60 RX12-6-754453Mason's Exxon9.10 12-8-754457Lamp & Shade Center8.84 Light12-11-754459Mason's Exxon11.90 12-12-754460Woodson Band Booster10.00 Xmas postcards12-12-754461Woodson High10.00 Rental-band uniform12-13-754469Billy's Valet12.00 Cleaning12-15-754471FBC1.00 12-18-754473Mason's Exxon28.00 Gas 8.00-Cash 20.0012-20-754483Seat Pleasant Drugs4.30 RX12-20-754484Mason's Exxon18.00 Gas 8.00-Cash 10.0012-22-754524Atty. Abramson25.00 12-24-754505Mason's Exxon21.50 Gas 11.50-Cash-10.0012-29-754506People's Drug Store10.00 RX12-30-754508A. M. West, M.D.6.00 Doctor12-31-754509Mason's Exxon6.41 $ 3,378.31 19761-9-764511Mason's Exxon$   10.00 Cash1-9-764512D.C. Treasurer12.00 Renew Permit1-9-764513Seat Pleasant Drugs4.25 RX1-9-764510D.C. Treasurer3.50 1-10-764515Mason's Exxon13.90 Gas & Tires1-12-764519C&P Tel. Co.30.45 1-17-764525Mason's Exxon32.40 Gas & Cash1-17-764529Seat Pleasant Drugs4.90 RX2-2-764563H. D. Woodson High15.00 Trip to Hampton2-6-764539Leslie L. Williams11.10 Pictures2-14-764542Seat Pleasant Drugs5.20 RX2-14-764651Mason's Exxon8.01 Gas2-16-764547C&P Tel. Co.41.08 2-16-764548D.C. Treasurer19.58 2-16-764551Mason's Exxon5.00 Cash2-18-764554Seat Pleasant Drugs27.88 RX2-20-764555Mason's Exxon5.00 Cash2-28-764564Mason's Exxon40.43 Gas 10.43-Cash 30.003-6-764569Mason's Exxon18.00 Gas 8.00-Cash 10.003-6-764570Discount Book Shop6.48 Book3-6-764571Seat Pleasant Drugs19.48 RX3-10-764574C&P Tel. Co.67.74 3-12-764575Mason's Exxon26.90 Gas 6.90-Cash 20.003-12-764577A. M. West, M.D.42.00 Doctor3-13-764582Wash. Gas Light68.61 3-14-764585FBC1.00 3-14-764587Postmaster, Wash. D.C.13.00 Stamps3-17-764588Navy Federal Credit Union97.12 3-19-764590Mason's Exxon16.15 Gas 6.15-Cash 10.003-23-764592Seat Pleasant Drugs2.34 RX3-23-764593Washington Post5.00 3-25-764597American University2.00 Transcript3-25-764598Howard University2.00 Transcript3-25-764599Virginia Union University2.00 Transcript3-25-764600VPI2.00 4-2-764603Mason's Exxon18.00 Gas4-2-764604A. M. West, M.D.24.00 Doctor4-3-764605Mason's Exxon100.00 Cash4-3-764608Billy's Valet20.00 Cleaning4-6-764611Seat Pleasant Drugs7.75 RX4-8-764616D.C. Treasurer75.00 4-10-764620Mason's Exxon8.15 Gas4-11-764629Rehobeth Bapt. Church1.00 4-16-764638Mason's Exxon20.70 Gas 10.70-Cash 10.004-17-764641Navy Federal Credit Union97.12 4-17-764642Seat Pleasant Drugs3.95 RX4-19-764647Seat Pleasant Drugs7.09 RX4-19-764648D&W Enterprises, Inc.85.33 Auto Repairs4-24-764655Willie Goffins75.00 4-24-764656Allen Butler121.50 4-24-764657Jerry Wilson93.00 4-24-764658Bruce J. Bean87.00 4-28-764662Woodson Sr. High12.00 Band Booster4-28-764664Mason's Exxon89.30 Car Repair & Cash4-28-764665Washington Post5.00 4-28-764666Mason's Exxon50.00 Cash4-30-764673Billy's Valet10.00 Cleaning4-30-764674Mason's Exxon11.56 Gas5-3-764676Mason's Exxon29.00 Gas & Cash5-4-764677Seat Pleasant Drugs11.70 RX5-4-764678Sports Illustrated10.92 52 issues5-6-764687D&W Enterprises, Inc.16.00 5-6-764688Mason's Exxon25.30 5-8-764696Mason's Exxon35.00 Cash5-10-764701Roper Jr. High13.00 Trip5-10-764702Roper Jr. High15.00 Graduation Pictures5-10-764703Earl Howard Studios20.95 Class Ring5-14-764710A. M. West, M.D.32.00 Doctor5-15-764712Mason's Exxon9.80 Gas5-17-764718C&P Tel. Co.39.31 5-19-764726Navy Federal Credit Union97.12 5-21-764740GEICO35.40 5-22-764733Mason's Exxon30.25 Gas 10.25-Cash 20.005-22-764738Mason's Exxon30.00 Cash5-24-764742Yuill Black, M.D.51.00 Doctor5-26-764749Roper Jr. High13.00 Class Trip5-27-764750Mason's Exxon30.00 Gas 10.00-Cash 20.005-29-764755Seat Pleasant Drugs19.15 RX6-1-764758Mason's Exxon7.35 Gas6-1-764759Sidney H. Walker, M.D.10.00 Doctor6-2-764760Mason's Exxon50.00 Cash6-4-764767Mason's Exxon20.70 Gas & Cash6-7-764770Mason's Exxon10.30 Gas6-7-764772People's Drug Store12.63 RX6-8-764774Commercial Credit Corp.1,500.00 6-11-764777Mason's Exxon20.60 Gas 10.60-Cash 10.006-14-764783Mason's Exxon49.25 Gas 9.25-Cash 40.006-16-764787C&P Tel. Co.65.64 6-16-764788D.C. Treasurer27.55 6-16-764790A. R. Ugel, M.D. 320.00 Doctor6-18-764792Mason's Exxon20.10 Gas & Cash6-18-764797American Express Co.20.00 6-19-764799Mason's Exxon17.25 Gas 7.25-Cash 10.006-23-764802Billy's Valet11.20 Cleaning6-23-764803Mason's Exxon20.00 Cash6-25-764805Mason's Exxon9.30 Gas6-25-764806A. M. West, M.D.52.00 Doctor6-28-764813Seat Pleasant Drugs6.34 RX6-30-764815Mason's Exxon10.17 Gas7-1-764819GEICO21.74 7-2-764820Mason's Exxon70.00 Cash for Carpenter7-3-764823Mason's Exxon8.35 Gas7-7-764825Seat Pleasant Drugs7.75 RX7-10-764828Mason's Exxon20.25 Gas 4.25-Cash 16.007-14-764836Navy Federal Credit Union97.12 7-16-764842Mason's Exxon41.15 Gas 11.15-Cash 30.007-17-764845The Hub Furniture Co.301.84 Furniture7-17-764846FBC5.00 7-20-764849Mason's Exxon17.75 Gas 7.75-Cash 10.007-24-764858A. M. West, M.D.12.00 Doctor7-24-764859Billy's Valet15.75 Cleaning7-24-764860Mason's Exxon19.55 Gas 9.95-Cash 10.007-24-764864C&P Tel. Co.55.00 7-25-764865Postmaster13.00 Stamps7-29-764870Mason's Exxon15.30 Gas 5.30-Cash 10.007-29-764874Drug Fair5.25 RX7-31-764875Mason's Exxon20.40 Gas7-31-764876Peoples Drug Store6.34 RX8-3-764878Montgomery Ward613.00 Pay off old bill8-4-764881Homebuilder's Warehouse10.30 8-6-764885Stephen Epstein, M.D.20.00 Doctor8-6-764886Mason's Exxon20.50 Gas 8.50-Cash 12.008-8-764887People's Drug Store20.79 RX8-11-764894C&P Tel. Co.38.75 8-15-764897Metropolitan Bapt. Church1.00 8-17-764903Mason's Exxon15.80 Gas 5.80-Cash 10.008-17-764904A. M. West, M.D.23.00 Doctor8-18-764906GEICO21.74 8-18-764907Yuill Black, M.D.28.00 Doctor8-18-764908C&P Tel. Co.47.47 8-18-764909Sterling Optical35.80 Eyeglasses8-20-764912Mason's Exxon18.00 Gas 8.00-Cash 10.008-21-764916Washington Post5.00 8-21-764920Mason's Exxon60.00 Cash for trip8-25-764924Covington Tire Co.175.00 Tires8-28-764925Ray's Transmission173.58 Repairs8-29-764926Pine St. Bapt. Church5.00 9-8-764929Mason's Exxon27.15 Gas, Oil & Cash9-11-764933Mason's Exxon36.00 Gas & Cash9-13-764937Sterling Optical35.00 Glasses9-13-764941Mason's Exxon31.30 Gas9-16-764942Atchison & Keller198.88 9-17-764943Navy Federal Credit Union97.12 9-17-764953Providence Hospital39.00 Daughter9-18-764957Mason's Exxon10.00 Cash9-19-764960FBC2.00 9-21-764961Mason's Exxon18.00 Gas & Cash9-22-764964Billy's Valet20.00 Cleaning9-22-764965Mason's Exxon5.00 Gas9-23-764966H. G. Woodson Swim Team40.00 9-23-764967H. G. Woodson Band10.00 Uniform fee9-24-764968Mason's Exxon17.40 Gas 7.40-Cash 10.009-24-764969Mason's Exxon20.00 Cash10-3-764975FBC1.00 10-4-764976Merritt Elementary School24.00 Candy10-4-764978Washington Post5.00 10-5-764979Mason's Exxon8.00 Gas10-6-764982C&P Tel. Co.73.74 10-9-764984Seat Pleasant Drugs18.25 RX10-11-764985Mason's Exxon40.00 Gas & Cash10-15-764989A. M. West, M.D.26.00 Doctor10-16-764991Mason's Exxon9.60 Gas10-16-764990Washington Post5.00 10-16-764992Billy's Valet7.50 Cleaning10-18-764997Navy Federal Credit Union97.12 10-19-764996Billy's Valet12.75 Cleaning10-20-765000Mason's Exxon10.00 Gas10-20-765001William H. Seward, M.D.30.00 Doctor10-20-765002Better Home & Gardens6.00 10-20-765004GEICO21.74 10-23-765008Mason's Exxon17.15 Gas 7.15-Cash 10.0010-24-765010Billy's Valet5.00 Cleaning10-24-765010Rehobeth Bapt. Church1.00 10-26-765013Mason's Exxon4.00 Gas11-1-765043People's Drug Store10.81 RX11-3-765020Johnnie McMichael70.00 Front Porch11-4-765021H. D. Woodson High20.00 Sweatsuit11-4-765023Mason's Exxon5.00 Gas11-6-765026Mason's Exxon15.00 Gas & Cash11-7-765029Friendship Bapt. Church2.00 11-8-765031C&P Telephone37.51 11-11-765034School Pictures, Inc.8.50 11-11-765035H. D. Woodson Parents Club5.00 11-11-764880Mason's Exxon29.10 11-18-765045Mason's Exxon20.00 Cash11-19-765048Navy Federal Credit Union97.12 11-20-765052Billy's Valet11.00 Cleaning11-24-765057Mason's Exxon20.00 Cash12-2-765062Mason's Exxon5.00 Gas$ 7,700.24 *160 Appendix D1974Schedule A -- Itemized Deductions (Schedule B on back)Medical and Dental Expenses (not compensated by insuranceor otherwise) (See page 11 of Instructions.)1One half (but not more than $ 150) of in-surance premiums for medical care. (Besure to include in line 10 below)$ 150.002Medicine and drugs107.353Enter 1% of line 15, Form 1040118.384Subtract line 3 from line 2. Enterdifference (if less than zero, enterzero)05Enter balance of insurance premiums formedical care not entered on line 1246.616Enter other medical and dental expenses:a. Doctors, dentists, nurses, etc.264.00b. Hospitalsc. Other (itemize -- include hearing aids,dentures, eyeglasses, transportation,etc.)7Total (add lines 4 through 6c)510.618Enter 3% of line 15, Form 1040355.159Subtract line 8 from line 7 (if lessthan zero, enter zero)155.4610Total (add lines 1 and 9). Enter hereand on line 35$ 305.4619751One half (but not more than $ 150) of in-surance premiums for medical care. (Besure to include in line 10 below)$ 150.002Medicine and drugs131.493Enter 1% of line 15, Form 1040127.594Subtract line 3 from line 2. Enterdifference (if less than zero, enterzero)3.905Enter balance of insurance premiums formedical care not entered on line 1246.616Enter other medical and dental expenses:a. Doctors, dentists, nurses, etc.252.00b. Hospitalsc. Other (itemize -- include hearing aids,dentures, eyeglasses, transportation,etc.)7Total (add lines 4 through 6c)502.518Enter 3% of line 15, Form 1040382.789Subtract line 8 from line 7 (if lessthan zero, enter zero)119.7310Total (add lines 1 and 9). Enter hereand on line 35$ 269.7319761One half (but not more than $ 150) of in-surance premiums for medical care. (Besure to include in line 10 below$ 150.002Medicine and drugs272.653Enter 1% of line 15, Form 1040132.774Subtract line 3 from line 2. Enterdifference (if less than zero, enterzero)139.885Enter balance of insurance premiums formedical care not entered on line 1363.136Enter other medical and dental expenses:a. Doctors, dentists, nurses, etc.409.00b. Hospitalsc. Other (itemize -- include hearing aids,dentures, eyeglasses, transportation,etc.)7Total (add lines 4 through 6c)912.018Enter 3% of line 15, Form 1040398.319Subtract line 8 from line 7 (if lessthan zero, enter zero)513.7010Total (add lines 1 through 9). Enter hereand on line 35$ 663.70*161 Footnotes1. This case was assigned pursuant to sec. 7456(c) (redesignated sec. 7443A by sec. 1556 of the Tax Reform Act of 1986, Pub. L. 99-514, 100 Stat. 2755) and Rule 180 et seq.  All section references are to the Internal Revenue Code of 1954, as amended and in effect during the years at issue, and all Rule references are to the Tax Court Rules of Practice and Procedure. Blue Cross made a payment to Dr. Ugel on January 4, 1974 of $ 15.00. 2↩ Joyce S. Sparrow (hereinafter sometimes referred to as "Ms. Sparrow") did not join in the petition filed herein and, consequently, is not a party to this case. 3. Petitioner also raised the statute of limitations for the taxable years 1974 and 1975 in his petition (see Rule 39).  However, he conceded that matter at trial.  We observe that the record contains valid and duly executed Consents which extend the period for assessment and collection of income tax due for the years 1974 and 1975 to a date which is beyond the date the notice of deficiency herein was mailed to petitioner and Ms. Sparrow. ↩4. The Forms W-2, Wage and Tax Statements, reflecting said gross wages and deductions therefrom, which are attached to the returns, are in the record. ↩5. The Form W-2 for 1974 indicates that additional deductions were made from gross wages for Social Security Hospital Insurance Benefits and for Old-Age Survivor's Disability Insurance but no amounts are shown therefor.  Said Forms for 1975 and 1976 do not indicate any such deductions. ↩6. The great majority of those checks bear a notation thereon as to its purpose. ↩7. See Appendix C, pps. 35-43, which lists the checks drawn against this account from 1-7-74See Appendix C, pps. 35-43, which lists the checks drawn against this account from 1-7-74 through 12-2-76.  through 12-2-76. ↩8. See Appendix A, pp. 23-24, which lists deposits to this account from 1-4-7See Appendix A, pp. 23-24, which lists deposits to this account from 1-4-7 through X-21-75 through X-21-75.  See also Appendix B, pp. 25-27, which lists some 99 checks drawn on this account from X-28-74.  See also Appendix B, pp. 25-27, which lists some 99 checks drawn on this account from X-28-74 through X-24-75.  through X-24-75. ↩9. Alter ego is defined as "a second self." Webster, Ninth New Collegiate Dictionary (1983). ↩10. See Appendix A, p. 24, which lists deposits to the account from X-30-75See Appendix A, p. 24, which lists deposits to the account from X-30-75 through X-24-76 through X-24-76.  See also Appendix B, pp. 27-34, which lists some 347 checks drawn on this account from X-25-75.  See also Appendix B, pp. 27-34, which lists some 347 checks drawn on this account from X-25-75through XX-23-76. through XX-23-76. ↩11. A viable corporation and an individual are separate entities. Moline Properties, Inc. v. Commissioner,319 U.S. 436">319 U.S. 436, 438-439↩ (1943). 12. Respondent conceded, at trial, that petitioner would be entitled to a deduction for all charitable contributions he↩ paid in the years at bar, including contributions made to Sparroworld beginning on January 25, 1975. 13. The deduction was reported as contributions made to United American in 1974 and to Sparroworld in 1975 and 1976. ↩14. This amount is the total of 5 checks written on behalf of United American by petitioner, its president, between January 6, 1975 and January 20, 1975.  We have not considered the many checks drawn on behalf of Sparroworld by petitioner, its president, as the account became a corporate account commencing on January 25, 1975. ↩15. Checks totaling $ 878.77 wee drawn on this corporate account during 1976.  We have not considered them. ↩16. This amount does not include a $ 200.00 check dated December 30, 1974 made payable to United American which is, in effect, a check petitioner wrote to himself.  The amounts paid by petitioner's alter ego, United American ($ 140.49) and by petitioner ($ 19.00) in 1974 equal $ 159.49, which is $ 230.51 less than respondent allowed.  Since respondent has not sought an increased deficiency we will not disturb his determination. ↩17. This amount does not include a $ 100.00 check dated January 14, 1975 made payable to United American.  The amounts paid by United American ($ 7.00) and by petitioner ($ 834.00) in 1975 equal $ 841.00, which is $ 97.00 greaterr than the amount allowed by respondent. ↩18. This amount is $ 1,072.00 less than the amount allowed by respondent, however, since he has not sought an increased deficiency we will not disturb his determination for 1976. ↩19. Sec. 213. ↩20. There is no probative evidence in the record to support these claimed expenses. ↩21. Following the same analysis we utilized for charitable deductions, we have considered all medical expenses paid by the petitioner in all years and medical expenses paid by United American beginning on January 1, 1974, and ending on January 24, 1975. We have not considered any medical expense payments paid by Sparroworld from January 25, 1975 through December 31, 1976.↩22. Since respondent has not sought an increased deficiency we will not disturb his determination. ↩23. See Appendix D, pp. 44-46, where, based on the probative evidence of record, we have calculated petitioner's allowable medical expense deductions for the years in issue.↩24. See Form 2106, Employee Business Expenses, appended to each return. ↩25. Petitioner reported business use of an automobile to be 10,000 miles at $ .15 a mile. ↩26. Of this amount, $ 794.27 was paid by Sparroworld and, therefore, we have not considered these payments. ↩27. These payments were paid by Sparroworld and have not been considered.↩28. These payments for education, as well as those for 1975, were paid by Sparroworld. ↩29. We can find no check in the record in payment for an education expense in 1974 drawn on the personal account. ↩30. We note that respondent allowed petitioner travel expense for education for 1975 in the amount of $ 330.00, a year for which no expense was allowed for courses taken, while he allowed petitioner no travel expense for 1974, a year for which he allowed expenses of $ 180.00 for courses taken.↩31. Respondent advises that he made no determinations under sec. 6651(a), i.e., for late filing, since the tax withheld from petitioner's salary for each year exceeds the income tax deficiency for that respective year. ↩32. See Stringer v. Commissioner,84 T.C. 693">84 T.C. 693, 703-705 (1985), affd. without published opinion 789 F.2d 917">789 F.2d 917 (4th Cir. 1986); Imhoff v. Commissioner,T.C. Memo. 1979-57, affd. without published opinion 622 F.2d 579">622 F.2d 579↩ (3d Cir. 1980). 33. We wish to emphasize at this point that any charitable contributions paid by Sparroworld in 1975 and 1976 would be deductible by the corporation and not by petitioner.  Petitioner adopted the corporate form for purposes of his own.  The choice of the advantages of incorporation to do business requires the acceptance of the tax disadvantages.  Moline Properties, Inc., supra↩ at 439.34. Sec. 162(a)↩ reads in relevant part: "There shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business * * *." 35. Sec. 6653(a) reads in relevant part: If any part of any underpayment (as defined in subsection (c)(1) of any tax imposed by subtitle A or by Chapter 12 of subtitle B (relative to income taxes and gift taxes) is due to negligence or intentional disregard of rules and regulations (but without intent to defraud), there shall be added to the tax an amount equal to 5 percent of the underpayment. ↩36. Petitioner conceded at trial that if the Court finds that additional taxes are due he is liable for these additions to tax. ↩1. Six checks all dated in 1973 and paid by RNB in 1973 aggregating $ 134.50 were placed in evidence by petitioner.  We have disregarded these checks. ↩3. The record shows that Blue Cross made a payment to Dr. Ugel on March 26, 1976 of $ 36.50. ↩